DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“determining, by user equipment, a first Internet protocol (IP) address using a preset algorithm and based on a service name of a service, 
wherein the first IP address is allocated by a management server using the preset algorithm, and
wherein determining, by the user equipment, the first IP address using the preset algorithm based on the service name of the service comprises: 
clipping, by the user equipment, a portion of the service name from the service name based on a clipping rule, to obtain a service identifier corresponding to the service name; and 
determining, by the user equipment based on the service identifier corresponding to the service name, the first IP address corresponding to the service name; 
sending, by the user equipment, a communication data packet using the first IP address as a destination address of the communication data packet; and 
receiving, by the user equipment, the service provided by a serving-end device.”
TOUMURA (US 2011/0035437 A1) teaches a gateway system for distributing requests from multiple terminals to multiple first servers includes a second server device and a name resolution device wherein: an address generating function for generating an IP address from a character string is distributed to the name resolution device, and multiple specified IP addresses are registered in the second server devices; when the name resolution device receives a first request for resolving a name, the name resolution device extracts the access destination URL from the first request, generates an IP address from the character string of the host name of the extracted URL by utilizing the address generating function, and sends the generated IP address to the terminal; and when the terminal sends a second request setting the access destination of the URL for the first server device, to the second server device where the IP address is registered, the second server device transfers that transmitted second request to the first server device based on the URL of the access destination.
Zhou et al. (US 2012/0163298 A1) discloses a method for offloading processing service, comprising: acquiring a first packet carrying payload data and transmitted from a user equipment; identifying a service type of the first packet by using Deep Packet Inspection DPI technique; determining a transmission channel interface that corresponds to the identified service type according to a first correspondence relationship between service types and transmission channel interfaces; and transmitting, via the determined transmission channel interface, the first packet to a destination end to which the user equipment requests for access.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) user equipment 2) IP addresses 3) algorithms 4) service names 5) management server 6) clipping 7) service identifiers 8) data packets 9) destination address. 
Lastly, as evidenced by prosecution history (see Applicant Argument/Remarks dated 05/16/2022 & Final Rejection dated 03/09/2022) the applicant amended independent claim(s) are persuasive and overcome the 35 U.S.C. § 102 & 103 Rejection of Claim(s) 16, 21-23, 28-30 & 33-34.  
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3. 	Claim(s) 16, 21-23, 28-30 & 33-34 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457